Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23702 Filed 07/29/21 Page 1 of 79




              EXHIBIT 7
         (Redacted Pursuant to
        Plaintiffs’ Motion to Seal)
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23703 Filed 07/29/21 Page 2 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
        2                      SOUTHERN DIVISION
        3
        4   -------------------------    )
                                         )       Civil Action No.
        5                                )       5:16-cv-10444-
            In re: Flint Water Cases     )       JEL-MKM
        6                                )       (consolidated)
                                         )
        7   -------------------------    )       Hon. Judith E. Levy
                                         )       Mag. Mona K. Majzoub
        8   Elnora Carthan, et al. v.    )
            Governor Rick Snyder, et al. )       Civil Action No.
        9                                )       5:16-cv-10444-JEL-
            -------------------------    )       MKM
      10
      11                     HIGHLY CONFIDENTIAL
      12                REMOTE VIDEOTAPED DEPOSITION OF
                             WILLIAM BITHONEY, M.D.
      13
                                 November 5, 2020
      14
                                      VOLUME I
      15
      16
                       Remote videotaped deposition of
      17    WILLIAM BITHONEY, M.D., conducted at the location
            of the witness in Fayetteville, Georgia, commencing
      18    at 9:05 a.m., on the above date, before CORINNE T.
            MARUT, C.S.R. No. 84-1968, Registered Professional
      19    Reporter, Certified Realtime Reporter and Notary
            Public.
      20
      21
      22
      23                   GOLKOW LITIGATION SERVICES
                      877.370.3377 ph | 917.591.5672 fax
      24                         deps@golkow.com

     Golkow Litigation Services                                              Page 1
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23704 Filed 07/29/21 Page 3 of 79
               Highly Confidential - William Bithoney, M.D.

        1   APPEARANCES:
        2   ON BEHALF OF INDIVIDUAL PLAINTIFFS:
        3          LEVY KONIGSBERG LLP
                   800 3rd Avenue, 11th Floor
        4          New York, New York      10022
                   212-605-6200
        5          BY:   COREY M. STERN, ESQ.
                         cstern@levylaw.com
        6
        7
        8   ON BEHALF OF INDIVIDUAL PLAINTIFFS:
        9          NAPOLI SHKOLNIK PLLC
                   360 Lexington Avenue, 11th Floor
      10           New York, New York      10017
                   212-397-1000
      11           BY:   PATRICK LANCIOTTI, ESQ.
                         PLanciotti@napolilaw.com
      12
      13
      14    ON BEHALF OF VEOLIA NORTH AMERICA, INC.,
            VEOLIA NORTH AMERICA LLC AND
      15    VEOLIA WATER NORTH AMERICAN OPERATING SERVICES:
      16           CAMPBELL, CONROY & O'NEIL, P.C.
                   One Constitution Wharf, Suite 310
      17           Boston, Massachusetts      02129
                   617-241-3029
      18           BY:   DAVID M. ROGERS, ESQ.
                         drogers@campbell-trial-lawyers.com
      19                 ALAINA N. DEVINE, ESQ.
                         ADevine@campbell-trial-lawyers.com
      20
      21
      22
      23
      24

     Golkow Litigation Services                                              Page 2
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23705 Filed 07/29/21 Page 4 of 79
               Highly Confidential - William Bithoney, M.D.

        1   APPEARANCES (Continued):
        2   ON BEHALF OF THE CITY OF FLINT:
        3          BUTZEL LONG
                   41000 Woodward Avenue
        4          Bloomfield Hills, Michigan       48304
                   248-258-1616
        5          BY:   DEBRA A. GEROUX, ESQ.
                         geroux@butzel.com
        6
        7
        8   ON BEHALF OF LOCKWOOD ANDREWS & NEWNAM:
        9          PLUNKETT & COONEY, P.C.
                   325 E. Grand River
      10           City Center, Suite 250
                   East Lansing, Michigan 48823
      11           517-333-6598
                   BY:   PHILIP A. ERICKSON, ESQ.
      12                 perickson@plunkettcooney.com
      13
      14
      15    ALSO PRESENT:
      16           FRANCIS X. FERRARA, Veolia
      17
      18
      19    VIDEOTAPED BY:     ROBERT MARTIGNETTI
      20
      21    REPORTED BY:     CORINNE T. MARUT, C.S.R. No. 84-1968
      22
      23
      24

     Golkow Litigation Services                                              Page 3
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23706 Filed 07/29/21 Page 5 of 79
               Highly Confidential - William Bithoney, M.D.

        1                            I N D E X
        2   WILLIAM BITHONEY, M.D.                       EXAMINATION
        3          BY MR. ROGERS.................          9
        4
        5
        6                         E X H I B I T S
        7   BITHONEY DEPOSITION EXHIBIT                  MARKED FOR ID
        8    No. 1       Notice of Taking Audio-Visual               33
                         Deposition
        9
             No. 2       Curriculum Vitae,                           34
      10                 William G. Bithoney, MD, FAAP
      11     No. 3       Testimony List                              35
      12     No. 4       Invoices produced from William             242
                         G. Bithoney, MD to Corey
      13                 Stern, Levy Konigsberg
      14     No. 5       Expert Report, Emir Sherrod                 37
      15     No. 6       Expert Report, Aundreya Teed                38
      16     No. 7       Expert Report, Riley Vanderhagen            38
      17     No. 8       Expert Report, Daylaana Ware                39
      18     No. 9       2/16/16 blood lead level                   131
                         testing report; Restricted
      19                 Distribution-Confidential-
                         ESherrod-GeneseeCHD-MD-540099-
      20                 000001
      21     No. 10      1/12/16 blood lead level                   155
                         testing report; Restricted
      22                 Distribution-Confidential-
                         ATeed-GCHD-MD-540141-000001
      23                 and 000002
      24

     Golkow Litigation Services                                              Page 4
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23707 Filed 07/29/21 Page 6 of 79
               Highly Confidential - William Bithoney, M.D.

        1                         E X H I B I T S
        2   BITHONEY DEPOSITION EXHIBIT                  MARKED FOR ID
        3    No. 11      Vanderhagen 11/3/14 blood lead             166
                         level testing report; no Bates
        4                numbers indicated
        5    No. 12      CDC Fourth National Report on              134
                         Human Exposure to
        6                Environmental Chemicals,
                         Updated Tables, January 2019,
        7                Volume One
        8    No. 13      9/2/15 blood lead level                    170
                         testing report; Restricted
        9                Distribution-Confidential-
                         RVanderhagen-MCHC-MD-540069-
      10                 000026
      11     No. 14      1/14/16 blood lead level                   179
                         testing report; Restricted
      12                 Distribution-Confidential-
                         RVanderhagen-MCHC-MD-540069-
      13                 000024
      14     No. 15      5/22/17 blood lead level                   182
                         testing report; Restricted
      15                 Distribution-Confidential-
                         RVanderhagen-MCHC-MD-540069-
      16                 000020
      17     No. 16      9/25/09 blood lead level                   190
                         testing report; Restricted
      18                 Distribution-Confidential-
                         DWare-WardeMedLab-MD-540097-
      19                 000003
      20     No. 17      3/24/16 blood lead level                   192
                         testing report; Restricted
      21                 Distribution-Confidential-
                         DWare-WardeMedLab-MD-540097-
      22                 000001
      23
      24

     Golkow Litigation Services                                              Page 5
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23708 Filed 07/29/21 Page 7 of 79
               Highly Confidential - William Bithoney, M.D.

        1                         E X H I B I T S

        2   BITHONEY DEPOSITION EXHIBIT                  MARKED FOR ID

        3    No. 18      7/15/16 blood lead level                   194

                         testing report; Restricted

        4                Distribution-Confidential-

                         DWare-WardeMedLab-MD-540097-

        5                000004

        6

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

     Golkow Litigation Services                                              Page 6
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23709 Filed 07/29/21 Page 8 of 79
               Highly Confidential - William Bithoney, M.D.

        1         THE VIDEOGRAPHER:      We are now on the record.

        2   My name is Robert Martignetti.        I'm a videographer

        3   for Golkow Litigation Services.

        4                Today's date is November 5, 2020, and

        5   the time is 9:05 a.m.

        6                This remote video deposition is being

        7   held In Re Flint Water Cases.

        8                The deponent is William Bithoney, M.D.

        9                All parties to this deposition are

      10    appearing remotely and have agreed to the witness

      11    being sworn in remotely.

      12                 Due to the nature of remote reporting,

      13    please pause briefly before speaking to ensure all

      14    parties are heard completely.

      15                 Counsel will be noted on the

      16    stenographic record.

      17                 The Court Reporter is Corey Marut and

      18    will now swear in the witness.

      19                      (WHEREUPON, the witness was duly

      20                       sworn.)

      21                      (Clarification by the reporter

      22                       regarding audio.)

      23          MR. STERN:    Dave, if I can just put on the

      24    record that per the Court's order from a few weeks

     Golkow Litigation Services                                              Page 7
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23710 Filed 07/29/21 Page 9 of 79
               Highly Confidential - William Bithoney, M.D.

        1   ago that the parties to this lawsuit are those and

        2   only those who should be attending this deposition

        3   and that while there may be some standing orders to

        4   order transcripts, either rough drafts, dirty

        5   copies or full copies post deposition, that only

        6   the individuals and the parties that they represent

        7   and who are participating in this deposition should

        8   receive any transcripts, based on confidentiality,

        9   personal protected health information, age of the

      10    Plaintiffs and Judge Levy's prior rulings.

      11          MR. ROGERS:    Yeah, Corey -- not Corey Stern.

      12    Corey Marut.     Had you made been aware of that?

      13    That you got to be careful when you prepare the

      14    rough transcript and know who to send it out to.

      15    It should be limited.      Okay.

      16                 So, it would be the people you see who

      17    are participating in this deposition and I don't

      18    think anyone else, but you square that away with

      19    Corey Stern.     He will make sure you get the right

      20    info.

      21

      22

      23

      24

     Golkow Litigation Services                                              Page 8
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23711 Filed 07/29/21 Page 10 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 But I don't want to answer definitively

        2    because it's been so long ago and I've traveled so

        3    often and so many places since then.

        4          Q.     Whereabouts, what was the physical

        5    location where this meeting took place?

        6          A.     It was a school.     And what I remember

        7    most about the school was that all the water

        8    fountains were shut off and taped up.         But I don't

        9    recall the name of the school.       It was a school

       10    auditorium.

       11          Q.     And you mentioned that you didn't have

       12    any slides.    I assume you're referring to

       13    PowerPoint slides.     Did you have --

       14          A.     Yes.

       15          Q.     Did you have any memoranda or like notes

       16    or some type of written summary of the comments

       17    that you were intending to make and did make at

       18    that meeting?

       19          A.     I don't recall making any such notes.

       20    You know, I've worked with children with lead

       21    poisoning for 40 years, so I'm typically relatively

       22    comfortable even standing up in a large audience of

       23    physicians and talking about lead even without

       24    PowerPoints and memoranda, et cetera.

      Golkow Litigation Services                                            Page 15
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23712 Filed 07/29/21 Page 11 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 But I got social history, where did they

        2    live, where did they live and when did they live,

        3    family history, genetic history, history of

        4    developmental difficulties in the family members,

        5    past medical history, history of hospitalizations,

        6    what's called a review of systems, headaches,

        7    nausea, vomiting, blurred vision, double vision,

        8    cough up blood, trouble hearing, trouble seeing,

        9    asthma, difficult breathing, gastrointestinal

       10    disease, rashes, broken bones, evidence of child

       11    abuse.   Just a very extensive history.

       12                 And in this case, unlike in other cases,

       13    I also looked at how much water the children

       14    ingested and how they ingested it.        So, I learned,

       15    for instance, for all these four bellwethers, they

       16    mixed their water, not only -- the kids drank water

       17    not only as plain water but as Kool-Aid or mixed

       18    with Jello or in soups or in cooking, tea,

       19    whatever.    And for infants they mixed Enfamil with

       20    iron with tap water.

       21                 I learned about whether any of them were

       22    boiling water, for example, which concentrated the

       23    lead in the water and increased danger.

       24                 And at the end I gave them counseling as

      Golkow Litigation Services                                            Page 24
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23713 Filed 07/29/21 Page 12 of 79
               Highly Confidential - William Bithoney, M.D.

        1          Q.     Yes, that's okay.     That will happen

        2    periodically.    It just means that somebody is

        3    shifting to different means of listening in.          So,

        4    Don't sorry about it.

        5          A.     I see.   I didn't want to drop off and

        6    keep talking.

        7                 So, starting in 1980 through 1996 I ran

        8    that lead poisoning program.       We had 32% of all the

        9    children in the City of Boston in our practice,

       10    very large program.

       11                 While I was there, I also started the

       12    program for homeless children.       I started a teen

       13    pregnancy program.     I started child development

       14    programs.    I started high risk infant follow-up

       15    programs, lead poisoning program, a number of

       16    programs for poor children.

       17                 And because of that work, several years

       18    later, in 1991, the American Academy of Pediatrics

       19    asked me to write their book "Serving the

       20    Underserved," which was a way of -- the standard

       21    book for training residents to deal with poor

       22    children.

       23                 So, I wrote -- well, there were 27

       24    chapters essentially describing what happens with

      Golkow Litigation Services                                            Page 49
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23714 Filed 07/29/21 Page 13 of 79
               Highly Confidential - William Bithoney, M.D.

        1    State University of New York.

        2                 Brookdale is a very large hospital with

        3    I'm going to estimate 100, maybe 200,000 outpatient

        4    visits a year.     We had lead poisoning programs

        5    there that I supervised and worked on.         And then

        6    in -- so, I was senior vice president for medical

        7    affairs there.

        8                 And then in 1999 I was appointed

        9    chief -- physician in chief I guess is the title,

       10    physician in chief of St. Joseph's Children's

       11    Hospital in Patterson, New Jersey, which is a

       12    community very similar to Flint.

       13                 And, by the way, the Brownsville section

       14    of Brooklyn where Brookdale is is also similar in

       15    character to Flint.     Bedford, Stuyvesant,

       16    Brownsville.

       17                 But while at St. Joseph's Children's

       18    Hospital, that was at that time the biggest

       19    children's hospital in New Jersey.        So, I was

       20    physician in chief there and continued to see lead

       21    poisoning patients there.

       22                 In 2003 I was offered the job to run a

       23    five-hospital system in inner city Philadelphia,

       24    and I took that job and continued to see patients

      Golkow Litigation Services                                            Page 51
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23715 Filed 07/29/21 Page 14 of 79
               Highly Confidential - William Bithoney, M.D.

        1    additional or repeat blood lead level testing?

        2          A.     Well, you know, that varies depending on

        3    the locality because different areas have different

        4    prevalence.

        5                 So, it's -- I mentioned, for instance,

        6    in Boston in the '80s we did testing.         We're

        7    mandated to do testing at 6 months, 12 months, 18

        8    months, 24 months, 30 months, 5 years.         As the

        9    prevalence of lead went down in that city, we

       10    decreased the need for screening.        So, we didn't

       11    bring kids back as much.

       12                 So, there are local standards based on

       13    the incidence and prevalence.

       14          Q.     What are the local standards in Michigan

       15    as of 2012 and to the present?

       16          A.     I'm not aware of published standards or

       17    published requirements.

       18          Q.     What are your recommended standards as a

       19    pediatrician from 2012 forward?

       20          A.     Children above 5 need to be -- 5

       21    micrograms per deciliter -- need to be followed

       22    chronically when they see bumps in their lead

       23    levels, but hopefully we'll see them go down.

       24                 Again, I would like to treat -- if I had

      Golkow Litigation Services                                            Page 69
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23716 Filed 07/29/21 Page 15 of 79
               Highly Confidential - William Bithoney, M.D.

        1    Teed, I believe, and please don't hold me to this,

        2    but I believe her bone lead level in her tibia was

        3    9.62 micrograms per gram of bone.        That's what

        4    Dr. Specht found.

        5                 A child of Aundreya's age has a little

        6    bit less than 1 kilogram of bone mineral.         I know

        7    the child is big.     I'm not talking about the bone

        8    itself.    I'm not including the bone marrow, which

        9    weighs a lot, but it's kilogram of bone mineral.

       10                 So, that child, Aundreya Teed, several

       11    years after exposure to water, had 9,000 --

       12    9,000 -- 9.62 micrograms per gram of bone in her

       13    bones.

       14                 In the child's entire body -- I'm sorry.

       15    I'm being distracted by some changes in my screen.

       16                 In that child's body, that means that

       17    she presently has 9,620 micrograms of lead in her

       18    body.    And, as you know, we're concerned about 5

       19    micrograms as being potentially toxic in the blood

       20    or 1 microgram and this child had 9,620 micrograms.

       21                 Given a half-life, according to some of

       22    the studies that we have seen, a half-life in the

       23    bones of two years in a growing child, because

       24    remember that line of provisional calcification

      Golkow Litigation Services                                            Page 85
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23717 Filed 07/29/21 Page 16 of 79
               Highly Confidential - William Bithoney, M.D.

        1    where the bones are growing when you're 5 years

        2    old.   Adults don't have that.      The bones aren't

        3    growing.    But children's bones are turning over

        4    rapidly.

        5                 So, what that means is two years ago

        6    Aundreya had 19,000 micrograms of lead in her

        7    bones.   In two years before that, she had 38,000

        8    micrograms of lead in her bones.        Now, that

        9    exposure, and this is what's in her body now, is a

       10    huge amount of lead.

       11                 There are studies, for instance, from

       12    Nie, N-i-e, coming out of Boston Children's

       13    Hospital, the program where I used -- that I used

       14    to run, which show that -- well, they looked at 11

       15    children that had lead levels greater than 30

       16    micrograms per deciliter, which everyone agrees is

       17    pretty severe toxic exposure to lead, and they

       18    looked at those kids roughly eight or ten years

       19    later.

       20                 These kids initially were poisoned as

       21    toddlers and the average age was around 10 when

       22    they were given a tibial bone scan.        Those kids had

       23    lead levels on average of 0.7 micrograms per gram

       24    of bone.    I don't know.    If you multiply that

      Golkow Litigation Services                                            Page 86
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23718 Filed 07/29/21 Page 17 of 79
               Highly Confidential - William Bithoney, M.D.

        1    times -- to get to 9.62.      It's many-fold lower than

        2    what Aundreya Teed has, even though they initially

        3    had blood lead levels greater than 30.

        4                  So, this implies a very severe level of

        5    intoxication that was chronic and that was masked

        6    by ongoing deposition of lead into the soft tissues

        7    and into the bones.

        8                  And as I say, it can be masked in

        9    different ways at different times of exposure with

       10    the initial exposures.      The lead can disappear in

       11    two days.     Later it can disappear in a month.

       12    Later it can disappear in 20 years if you're an

       13    adult.     But two years is the half-life for a

       14    5-year-old.

       15                  So, Aundreya, for example, and all the

       16    children had very high levels of lead, definitive

       17    levels of lead in their bones, indicating ongoing

       18    exposure, which we missed in our blood lead

       19    measurements, but you can't argue with the fact

       20    that tens of thousands of micrograms of lead are in

       21    this child's bones.

       22          Q.      Thank you for that explanation, and I do

       23    have some questions about that subject later when

       24    we get to your reports where you talk about the

      Golkow Litigation Services                                            Page 87
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23719 Filed 07/29/21 Page 18 of 79
               Highly Confidential - William Bithoney, M.D.

        1    Doctor -- but your suspicion relates to which

        2    issue, the actual composition of the service lines

        3    leading into the houses or the amount of lead that

        4    was found in the water when it was tested?

        5          A.     I'm suspicious of all the data presented

        6    on the lead in the water, because when the FAST

        7    program looked at what pipes needed to be replaced,

        8    they had to double the number of pipes that they

        9    needed to be -- needed to be replaced.

       10                 The other thing that I'm concerned about

       11    is that essentially we're looking ex post facto.

       12    These children are essentially canaries in the coal

       13    mine, because if you look at what was presented in

       14    the 60 Minutes study about child development and

       15    kids needing special education last year on

       16    60 Minutes or earlier this year, I don't have the

       17    date in front of me, 80% of the children in Flint

       18    required special education at this point whereas in

       19    the past it was roughly 20%.

       20                 So, the fact that there was a fourfold

       21    increase in the numbers of kids requiring special

       22    education is quite dramatic.

       23                 The other thing that concerns me is

       24    there was -- Mona Hanna-Attisha published in the

      Golkow Litigation Services                                            Page 97
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23720 Filed 07/29/21 Page 19 of 79
               Highly Confidential - William Bithoney, M.D.

        1    initially mapped.

        2                 And, as I say, it's the whole water

        3    system that I'm concerned about.        And these

        4    children, you know, if they're drinking water at

        5    home, they're drinking water at home that may be

        6    tainted.    They go to school.     They may be drinking

        7    water in the school that's tainted.        They go to

        8    their grandmother's house.

        9                 But all of a sudden there was a huge

       10    spike in the number of kids who needed

       11    developmental intervention and special education,

       12    400% spike and a 700% increase in those require

       13    having elevated umbilical cord blood.

       14          Q.     That paper, was that the -- was that

       15    published in 2020, the spring 2020 did you say,

       16    Dr. Attisha's paper?

       17          A.     I believe so.    It's the American Journal

       18    of Perinatology.

       19          Q.     Is that --

       20          A.     I don't have the month in front of me,

       21    but I believe it was -- I'm sure it was 2020.

       22          Q.     Is that part of the -- is that on the

       23    list of the scientific literature that you

       24    provided?

      Golkow Litigation Services                                            Page 99
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23721 Filed 07/29/21 Page 20 of 79
               Highly Confidential - William Bithoney, M.D.

        1          Q.     I was --

        2          A.     I have not conducted a physical exam of

        3    these patients.

        4          Q.     And you haven't performed any

        5    neurological or neuropsychological testing on any

        6    of the Plaintiffs, correct?

        7          A.     No, I have not.

        8          Q.     And you have not ordered or you have not

        9    requested that the Plaintiffs undergo any blood

       10    lead testing or any other types of medical testing

       11    as part of your work on the case, correct?

       12          A.     No.

       13          Q.     I am correct?

       14          A.     Yes.    I'm sorry.   You are correct.

       15    Sorry.

       16          Q.     Okay.    Just want to spend a little bit

       17    of time on the -- some basic facts and your

       18    understanding of some basic facts about the case

       19    and some of the important things that relate to

       20    your testimony.

       21                 What is your understanding as to when

       22    the City of Flint switched from Detroit water as

       23    its water supply to the Flint River?

       24          A.     April of 2014 is my understanding.        I

      Golkow Litigation Services                                           Page 109
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23722 Filed 07/29/21 Page 21 of 79
               Highly Confidential - William Bithoney, M.D.

        1          Q.     I was --

        2          A.     I have not conducted a physical exam of

        3    these patients.

        4          Q.     And you haven't performed any

        5    neurological or neuropsychological testing on any

        6    of the Plaintiffs, correct?

        7          A.     No, I have not.

        8          Q.     And you have not ordered or you have not

        9    requested that the Plaintiffs undergo any blood

       10    lead testing or any other types of medical testing

       11    as part of your work on the case, correct?

       12          A.     No.

       13          Q.     I am correct?

       14          A.     Yes.    I'm sorry.   You are correct.

       15    Sorry.

       16          Q.     Okay.    Just want to spend a little bit

       17    of time on the -- some basic facts and your

       18    understanding of some basic facts about the case

       19    and some of the important things that relate to

       20    your testimony.

       21                 What is your understanding as to when

       22    the City of Flint switched from Detroit water as

       23    its water supply to the Flint River?

       24          A.     April of 2014 is my understanding.        I

      Golkow Litigation Services                                           Page 109
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23723 Filed 07/29/21 Page 22 of 79
               Highly Confidential - William Bithoney, M.D.

        1    concern about the water testing is that it resulted

        2    in an estimation of 14,000 homes needing to be

        3    replaced when 100 percent more homes needed to have

        4    lines replaced.

        5                 And then also the canary in the coal

        6    mine argument that there's a 400% increase in the

        7    number of children or the percentage of children

        8    that need special education in Flint subsequent to

        9    the exposure and also the 700% increase in

       10    umbilical cord blood abnormalities in children in

       11    Flint versus Detroit.

       12                 So, I have evidence of 100 percent error

       13    initially with the number of pipes needed to be

       14    replaced.    I have a 700% error in umbilical cord

       15    data.   And I have a 400% error in special

       16    education, 400% increase in the need for special

       17    education.

       18                 This implies to me that there is a

       19    systematic, generalized elevation of lead in the

       20    water that may have been missed by Dr. Edwards, and

       21    he himself mentioned that he didn't get to test the

       22    highest risk areas.

       23                 So, that's how the case hangs together

       24    for me.

      Golkow Litigation Services                                           Page 120
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23724 Filed 07/29/21 Page 23 of 79
               Highly Confidential - William Bithoney, M.D.

        1                  The overarching issue is there were

        2    children in Flint.     Their lead levels had been

        3    coming down from 2011 into 2014 for sure.         All of a

        4    sudden the water was changed.       There was a spike in

        5    the lead levels in the water.       The percentage of

        6    children with elevated lead levels more than

        7    doubled.     And then we had the subsequent outcomes

        8    that I just described.

        9                  So, that's the north star, if you will.

       10    That's the basis of the thesis.        It hangs together

       11    from the beginning, from the incipience of the

       12    water being -- losing its organophosphate treatment

       13    through the children being damaged.

       14          Q.      You just mentioned something to the

       15    effect that you believe that there is some

       16    information in some report about the water lead

       17    content of one of the four bellwethers children's

       18    homes.     And, so, my question is what is that?       What

       19    is the source of that?      Because I'm -- I don't

       20    recognize that.

       21          A.      Well, in my report -- I'm sorry.       I have

       22    four reports here that are 14 pages each.

       23                  But I did include it in my report

       24    specifically.     The mother got a home lead testing

      Golkow Litigation Services                                           Page 121
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23725 Filed 07/29/21 Page 24 of 79
               Highly Confidential - William Bithoney, M.D.

        1    kit and she described it turning bright red, that

        2    she was quite fearful about that, and that was the

        3    indication of having lead in the water.

        4                  She was instructed on how to do the

        5    test, she said, extensively.       She knows she did it

        6    right.     And lead was found in her tap water.

        7          Q.      Have you ever seen any reports of the

        8    water lead levels or content in any of the houses

        9    where the bellwether Plaintiffs lived?

       10          A.      No.

       11          Q.      When you had that conversation with that

       12    Plaintiff, and it is in one of your reports and

       13    we'll --

       14          A.      It is.

       15          Q.      -- get to that in a bit.     Did you ask

       16    that parent if they -- if she or he still had a

       17    copy of that report or any information that was

       18    generated from that sample that was tested?

       19          A.      I don't recall if I asked her for a

       20    report.     But, you know, as I understood it in our

       21    discussion, it was a qualitative test.         So, the

       22    only thing she needed to understand was that it was

       23    red and red was bad.

       24                  So, there was not -- it didn't say, as

      Golkow Litigation Services                                           Page 122
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23726 Filed 07/29/21 Page 25 of 79
               Highly Confidential - William Bithoney, M.D.

        1    far as I understood from our discussion because I

        2    asked her if it was quantitative -- I asked her if

        3    it showed numbers.     Please excuse me.      I didn't ask

        4    her if it was quantitative.       And she said no.     She

        5    just knew it was red.

        6          Q.     Have you read -- I don't think you have,

        7    but just to confirm.

        8                 You did not read Dr. Marc Edwards'

        9    depositions that he provided in the case, is that

       10    right?

       11          A.     No.

       12          Q.     So I'm right that you did not?

       13          A.     Please excuse me for my answering

       14    incorrectly to your question.

       15                 I did not read them.

       16          Q.     I'll try to ask the question differently

       17    so we don't fall into that, but just we need to

       18    keep the record clear.      That's all.

       19          A.     I'll endeavor to do that.      I understand

       20    the issue.

       21          Q.     Yeah, as do I.

       22                 The -- Dr. Edwards has written some

       23    papers recently, two in particular, about Flint

       24    concerning his work evaluating biosolids.

      Golkow Litigation Services                                           Page 123
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23727 Filed 07/29/21 Page 26 of 79
               Highly Confidential - William Bithoney, M.D.

        1    we're discussing is that the children have

        2    thousands of micrograms of lead in their bodies,

        3    and it's my best guess as a clinician -- and it's

        4    not a guess.    It's a judgment.     Please excuse me.

        5                 It's my judgment as a fairly highly

        6    experienced clinician, I've probably seen more

        7    cases than most doctors you'll ever encounter, that

        8    that is due to the ingestion of water from the

        9    Flint River and that's all associated with the

       10    developmental delays and increased umbilical cord

       11    levels that we're seeing across the board.          And

       12    we've discussed this extensively.

       13          Q.     That reference that you just gave me

       14    from a publication that came out in August 2020,

       15    was that on the list of reference materials that

       16    you provided?    Because I don't think it was.

       17          A.     No, it wasn't.     I looked at it

       18    yesterday.

       19          Q.     All right.    Tell -- do you -- you

       20    mentioned it's a massive tome.       Is it a -- in what

       21    form do you have it?

       22          A.     Well, I haven't printed it out.        I can

       23    send, if -- Corey, if you wouldn't mind making a

       24    note.   I can send you the link.

      Golkow Litigation Services                                           Page 172
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23728 Filed 07/29/21 Page 27 of 79
               Highly Confidential - William Bithoney, M.D.

        1    we're discussing is that the children have

        2    thousands of micrograms of lead in their bodies,

        3    and it's my best guess as a clinician -- and it's

        4    not a guess.    It's a judgment.     Please excuse me.

        5                 It's my judgment as a fairly highly

        6    experienced clinician, I've probably seen more

        7    cases than most doctors you'll ever encounter, that

        8    that is due to the ingestion of water from the

        9    Flint River and that's all associated with the

       10    developmental delays and increased umbilical cord

       11    levels that we're seeing across the board.          And

       12    we've discussed this extensively.

       13          Q.     That reference that you just gave me

       14    from a publication that came out in August 2020,

       15    was that on the list of reference materials that

       16    you provided?    Because I don't think it was.

       17          A.     No, it wasn't.     I looked at it

       18    yesterday.

       19          Q.     All right.    Tell -- do you -- you

       20    mentioned it's a massive tome.       Is it a -- in what

       21    form do you have it?

       22          A.     Well, I haven't printed it out.        I can

       23    send, if -- Corey, if you wouldn't mind making a

       24    note.   I can send you the link.

      Golkow Litigation Services                                           Page 172
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23729 Filed 07/29/21 Page 28 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 But that is dramatic evidence that

        2    children who had lead levels greater than 30 had

        3    lower levels in their bones than this child did and

        4    that any of these -- and that lower than any of

        5    these four bellwethers had.

        6                 That is the basis of my belief that lead

        7    is the cause of the developmental disabilities that

        8    Dr. Krishnan found or in some cases that the

        9    schools mention or the need for special education,

       10    et cetera.

       11                 That is my motive for deciding that this

       12    was causative, that lead poisoning was causative.

       13                 The levels of lead in the blood given

       14    the nine-day half-life, et cetera, are meaningless

       15    to me.   The levels of lead in the water or that

       16    measured -- measured by Hanna Attisha's paper are

       17    meaningless to me.

       18                 There was a big spike in the lead in the

       19    water.   It's clearly systemic.      It's across the

       20    City of Flint.     And it resulted in a billion dollar

       21    program to replace the pipes because there was so

       22    much lead in the water.

       23                 We've mentioned the umbilical cord blood

       24    lead levels.    We've mentioned the need for special

      Golkow Litigation Services                                           Page 204
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23730 Filed 07/29/21 Page 29 of 79
               Highly Confidential - William Bithoney, M.D.

        1    education.    We were seeing 400%, 700% increases in

        2    issues.

        3                 So, this is -- I'm certain that these

        4    kids had elevated lead levels, and the fact that

        5    they're not measured in the blood I explained by

        6    the toxicologic profile that we discussed, I think

        7    repeatedly by now.     I don't want to belabor the

        8    point.

        9           Q.    Well, I do have a question about that.

       10                 If the children had such high levels of

       11    lead in their bones during the period of time

       12    April of 2014 through October 2015 as you've

       13    described based on the bone lead results and then

       14    the extrapolation backwards given half-life and so

       15    forth, why wouldn't there have been elevated blood

       16    lead levels in all of the tests that we just looked

       17    at, because all of those were reported as less than

       18    3.3?

       19           A.    Well, as I mentioned, the half-life of

       20    lead in the bones -- I'm sorry -- in the blood is

       21    very short.    Relatively naive patients can ingest

       22    small amounts of lead and have it go into the bones

       23    and the soft tissue fairly rapidly so that it's not

       24    measurable.

      Golkow Litigation Services                                           Page 205
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23731 Filed 07/29/21 Page 30 of 79
               Highly Confidential - William Bithoney, M.D.

        1    can tell you is these kids are replete with serious

        2    amounts of lead, and I have no source of it.

        3                 I did ask parents about other sources

        4    and they had no other mention of sources, like

        5    peeling paint or leaded dust or whatever.

        6          Q.     Are you familiar with the EPA modeling

        7    program that takes into account lead in dust, lead

        8    in soil, lead in water, lead in paint and so forth

        9    for evaluating blood lead levels?

       10          A.     I'm aware that the EPA says that it's

       11    about 20% of lead, lead levels in children are due

       12    to lead in the water.      That's all I could say about

       13    it right now without looking at it.

       14          Q.     So, you -- when you say that you --

       15    there is no information about other potential

       16    sources of lead for the bellwether Plaintiffs, the

       17    fact is that you don't know what any results are

       18    for tests of lead in the paint or the dust or the

       19    soil of these residences, do you?

       20          A.     I do not know because they weren't

       21    tested.    However, I'm aware of systematic

       22    penetration of lead into the city -- water of the

       23    City of Flint that's resulted in major damage to

       24    children, which we've described extensively before,

      Golkow Litigation Services                                           Page 207
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23732 Filed 07/29/21 Page 31 of 79
               Highly Confidential - William Bithoney, M.D.

        1    as evidenced with the need for special education of

        2    80% of the children in Flint.

        3                 And there's not any other community in

        4    the United States that I am aware of where there is

        5    an immediate and sudden increase in the need for

        6    special education.

        7                 We have no other reason, no other cause

        8    of this other than lead in the water.

        9          Q.     With respect to the issue of the

       10    extrapolation backwards from the bone lead

       11    measurements that are reported now, again, I just

       12    want to make sure I understand what you're saying

       13    about any scientific literature in support of that

       14    theory or opinion that you've expressed.

       15                 Is there any chapter from a textbook or

       16    a scientific article or paper that you can point me

       17    to in the scientific community that you're a member

       18    of which supports what you've said, that, namely,

       19    if you have a blood -- a bone lead measurement in

       20    2019 or 2020, that you can go back in time and

       21    estimate the amount of lead that would be in

       22    children's bones four or five or six years before?

       23          A.     Well, I'm familiar with the

       24    International Committee on Radiation Protections

      Golkow Litigation Services                                           Page 208
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23733 Filed 07/29/21 Page 32 of 79
               Highly Confidential - William Bithoney, M.D.

        1    for when they stopped drinking the water, but if

        2    they stopped drinking the water during 2014, that

        3    would mean the maximum period of time that they

        4    were exposed to lead from drinking the water would

        5    be basically from May through December, if it was

        6    that point in time, 2014, right?

        7          A.     I have -- I believe so.      I believe

        8    that's what we've gone through.

        9          Q.     Is it your view that whatever -- that

       10    there were -- if they did have lead in their bones,

       11    that there was no source of lead to get into their

       12    bones except the water during that period of time?

       13          A.     Well, that's a hypothetical, which I

       14    have no reason to suspect that there was another

       15    source.    When I interviewed the parents, they did

       16    not describe environmental issues such as peeling

       17    paint, et cetera, to me or I would have noted it.

       18    None of them did.

       19          Q.     And yet for those bellwether Plaintiffs,

       20    there is -- and even after, there were no blood

       21    lead level tests that ever reported levels higher

       22    than 3.3, right?

       23          A.     I believe that's correct, but the bone

       24    lead levels are seriously elevated and indicate

      Golkow Litigation Services                                           Page 212
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23734 Filed 07/29/21 Page 33 of 79
               Highly Confidential - William Bithoney, M.D.

        1    So, they can read, but they can't read to learn.

        2                 So, there are a number of subtle

        3    educational deficits that we get into with lead and

        4    it's not all IQ.

        5                 So, for instance, this child's IQ is 99

        6    and yet he would have difficulty, in my opinion,

        7    based on these reading and math deficits, executive

        8    function deficits, issues with focus and attention,

        9    as he ages out and gets to higher and higher levels

       10    of education.

       11                 There may be more in here, but I have

       12    documented it all.

       13          Q.     So, what did you do to rule out other

       14    possible causes for those conditions besides lead

       15    exposure from the water?

       16          A.     Well, we got family history.       For

       17    instance, that's why Malachi, I mentioned that he

       18    also requires intercession.

       19                 That was -- these reports, by the way,

       20    are highly abbreviated based on thousands of pages

       21    literally.    I'm sure if you go to the -- go to your

       22    files, you will see there are thousands of pages.

       23                 But part of the family history involved

       24    looking at his parents, looking at his siblings for

      Golkow Litigation Services                                           Page 220
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23735 Filed 07/29/21 Page 34 of 79
               Highly Confidential - William Bithoney, M.D.

        1    educational issues, looking at grandparents,

        2    et cetera.

        3                 The only positive family history I found

        4    was Malachi having a problem, and he was also in an

        5    intercession but he also drank the water.

        6                 I asked all the parents about other

        7    sources of lead intoxication, and I'm sorry that I

        8    didn't put it in my report, but that's standardized

        9    approach for anybody who is looking at children for

       10    lead intoxication.     And I found no other sources.

       11          Q.     Yeah, but, Doctor, maybe you

       12    misunderstood my question or I didn't phrase it

       13    right.

       14                 What did you do to rule out other causes

       15    for these conditions besides lead exposure?

       16          A.     Well, as I said, family history,

       17    educational history of the parents, et cetera.

       18    But -- and, of course, Dr. Krishnan found findings

       19    that were consonant with lead intoxication.

       20          Q.     Yeah, but Dr. Krishnan testified that

       21    with respect to the children's findings or the

       22    findings for the children based on her testing,

       23    that she had no baseline level or no testing to

       24    compare them to, so that there was no evidence of a

      Golkow Litigation Services                                           Page 221
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23736 Filed 07/29/21 Page 35 of 79
               Highly Confidential - William Bithoney, M.D.

        1          Q.     And, similarly, with respect to all of

        2    the Plaintiffs, you -- in your opinion, exposure to

        3    paint, dust or -- sorry -- lead in paint, dust or

        4    soil did not contribute to their conditions,

        5    causing their conditions, right?

        6          A.     I have no evidence of that.       That was

        7    the answer.

        8                 When you say all of the Plaintiffs,

        9    you're meaning just four bellwethers.

       10          Q.     Exactly, yeah.     The four that we're

       11    talking about here, yeah.

       12          A.     That's what I'm answering, just about

       13    the four, right.

       14          Q.     And that's what I'm trying to make sure

       15    we got on the record here.

       16                 Same question for all of the four

       17    bellwethers.    The period of time over which they

       18    were exposed to lead from the water from having

       19    been drinking the water would be the period of time

       20    based on, you know, whatever period of time it is

       21    that they said they were drinking the water, from

       22    April 2014 through the period of time that they

       23    stopped, right?

       24          A.     Yes.

      Golkow Litigation Services                                           Page 236
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23737 Filed 07/29/21 Page 36 of 79
               Highly Confidential - William Bithoney, M.D.

        1          A.     I did not make such estimates.

        2          Q.     Okay.    Now, please, you wanted to

        3    explain something or add something.        Go ahead.

        4          A.     My point is that these children went to

        5    school.    The school's water was known to be

        6    contaminated.    I don't know which schools they

        7    attended.    They went to grandma's house or their

        8    aunt's house.    You know, they were all over Flint.

        9    So, their exposure to water is not simply to the

       10    water in their home.

       11          Q.     Well, did you ask the parents that

       12    question, namely, did you tell your child as of the

       13    point in time at which you decided that the family

       14    should not be drinking the Flint River water that

       15    they should stop drinking the water in schools, at

       16    grandma's house or anywhere else they went?

       17          MR. STERN:     Object to form.

       18          THE WITNESS:     May I answer?

       19          MR. STERN:     Yes.

       20    BY THE WITNESS:

       21          A.     I did not tell them that.      I'm just

       22    bearing in mind when I went to Flint in 2015 or

       23    whenever it was how all the school water fountains

       24    were closed because they were found to be positive

      Golkow Litigation Services                                           Page 239
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23738 Filed 07/29/21 Page 37 of 79
               Highly Confidential - William Bithoney, M.D.

        1          MR. ROGERS:    Well, I'd like an answer to that

        2    question first but...

        3          MR. STERN:    I'm going to instruct him not to

        4    answer until we talk because this is a different

        5    project that he did for Flint, and I can explain it

        6    off the record.

        7          MR. ROGERS:    All right.    Go ahead.

        8                 So, you're instructing him not to answer

        9    at this time, and let's go off the record and we'll

       10    determine what to do.      Okay.

       11          THE VIDEOGRAPHER:     The time is 3:05 p.m., and

       12    we're off the record.

       13                     (WHEREUPON, discussion was had off

       14                       the record.)

       15          THE VIDEOGRAPHER:     The time is 3:07 p.m., and

       16    we're on the record.

       17    BY MR. ROGERS:

       18          Q.     So, Doctor, I'll just change the

       19    question up a little bit.       Mr. Stern had provided a

       20    description of what this work was related to.

       21                 I just simply want to know if the

       22    literature that you reviewed during this time as

       23    described by this time entry here, at some point

       24    before April 2020, that relates to various

      Golkow Litigation Services                                           Page 247
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23739 Filed 07/29/21 Page 38 of 79
               Highly Confidential - William Bithoney, M.D.

        1          MR. ROGERS:    Well, I'd like an answer to that

        2    question first but...

        3          MR. STERN:    I'm going to instruct him not to

        4    answer until we talk because this is a different

        5    project that he did for Flint, and I can explain it

        6    off the record.

        7          MR. ROGERS:    All right.    Go ahead.

        8                 So, you're instructing him not to answer

        9    at this time, and let's go off the record and we'll

       10    determine what to do.      Okay.

       11          THE VIDEOGRAPHER:     The time is 3:05 p.m., and

       12    we're off the record.

       13                     (WHEREUPON, discussion was had off

       14                       the record.)

       15          THE VIDEOGRAPHER:     The time is 3:07 p.m., and

       16    we're on the record.

       17    BY MR. ROGERS:

       18          Q.     So, Doctor, I'll just change the

       19    question up a little bit.       Mr. Stern had provided a

       20    description of what this work was related to.

       21                 I just simply want to know if the

       22    literature that you reviewed during this time as

       23    described by this time entry here, at some point

       24    before April 2020, that relates to various

      Golkow Litigation Services                                           Page 247
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23740 Filed 07/29/21 Page 39 of 79
               Highly Confidential - William Bithoney, M.D.

        1    28 case reports, if you will.

        2          Q.     So, you had done reports based upon

        3    neuropsychological testing done by Dr. Hoffman?

        4          MR. STERN:    Object to form and foundation.

        5    BY THE WITNESS:

        6          A.     Yes.   And since he wasn't the expert

        7    that was being used in the case, I had to do

        8    everything again.     So, it doubled the amount of

        9    time.

       10                 And so what I did was I divided the

       11    number of hours I spent by the number of cases that

       12    I did and came up with the amounts.

       13          MR. STERN:    Objection.    I also want to note

       14    that Dr. Hoffman never performed any

       15    neuropsychological examinations.

       16                 The reason why we had to switch experts,

       17    as I've stated on the record, is because

       18    Dr. Hoffman was unable due to COVID to travel to

       19    Michigan to do the evaluations in person and I was

       20    not comfortable with him doing them any other way.

       21    BY MR. ROGERS:

       22          Q.     Well, let's just try to get through this

       23    exhibit here in terms of what it means in time and

       24    actual work that you did.

      Golkow Litigation Services                                           Page 258
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23741 Filed 07/29/21 Page 40 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 You have an entry here of 4 hours for

        2    "Initial record review," and you have here at the

        3    first sentence, "Please be advised that all

        4    billable hours have been divided equally among the

        5    14 clients."

        6                 So, does that mean that the total amount

        7    of time that you spent reviewing records for all 14

        8    bellwethers was 4 hours?

        9           A.    No, they're divided.      They were

       10    actually -- I had to do 14 cases and then because

       11    Dr. Hoffman wasn't -- wasn't involved, I had to do

       12    14 case -- the same 14 cases again.

       13           Q.    But wait a second.

       14                 You described at length and mentioned

       15    several times, Doctor, that you received thousands

       16    of pages of information and medical records and

       17    things that you reviewed.       I understood you to mean

       18    for the four bellwether Plaintiffs that we have

       19    now.    And here you have an invoice where you say

       20    that you spent 4 hours doing initial record review

       21    on 14 clients, 14 bellwethers.

       22                 Is that right?     Is the total amount of

       23    time that you spent reviewing records on the 14

       24    bellwethers 4 hours?

      Golkow Litigation Services                                           Page 259
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23742 Filed 07/29/21 Page 41 of 79
               Highly Confidential - William Bithoney, M.D.

        1          A.     That's the population-based study --

        2          Q.     Okay.    You keep --

        3          A.     -- that we were assessing.

        4          Q.     Yeah, you say -- the fact that you said

        5    that leads me to want to make sure I ask the

        6    question.    And, that is, are there other sources of

        7    information that you relied on besides

        8    population-based studies?

        9          A.     Well, all the information that I relied

       10    upon we've discussed as far as I know.

       11                 The population-based study in Toronto

       12    showed that the average child in Toronto had a lead

       13    level of 0.5 micrograms per gram of bone.         We've

       14    been over that, but that's all I'm saying.

       15          Q.     Okay.    I'll highlight this next

       16    paragraph to focus us on it, if I can.

       17                 "Levels of greater than 10 micrograms

       18    per gram of bone mineral indicate persistent

       19    ongoing exposure."

       20                 Where did you derive that language from?

       21          A.     Discussions and reading Dr. -- maybe not

       22    discussions.    Reading Dr. Specht's report.        Not

       23    discussions.    Reports mention that.

       24          Q.     Right.    And then "Bone lead levels

      Golkow Litigation Services                                           Page 283
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23743 Filed 07/29/21 Page 42 of 79
               Highly Confidential - William Bithoney, M.D.

        1    greater than 20 micrograms per gram of bone mineral

        2    indicate intense exposure."

        3                 Where did that come from, same source?

        4          A.     Yes, Dr. Specht's reports contain that

        5    verbiage.

        6          Q.     Did you note that when you read the

        7    rough draft of his deposition transcript that he

        8    withdrew those references and said that they were

        9    incorrectly included in his bone scan reports?

       10          A.     I saw that.    I'm not an expert in his

       11    work.    So, I believed his work when he sent me

       12    those reports and I used his reports, and I did see

       13    that he withdrew that when I read his -- when I

       14    read his deposition over the last couple of days.

       15    I don't know exactly when I read it.

       16          Q.     Right.   So, you also withdraw these two

       17    statements, then, since it's based on what he said

       18    and not any independent evaluation of your own,

       19    right?

       20          A.     Yes.   If Dr. Specht has withdrawn that,

       21    I withdraw it because I relied upon him.

       22          Q.     And you talk about "Emir's level of 6.72

       23    micrograms per gram of bone mineral is consistent

       24    with a history of past chronic exposure to blood

      Golkow Litigation Services                                           Page 284
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23744 Filed 07/29/21 Page 43 of 79
               Highly Confidential - William Bithoney, M.D.

        1    greater than 20 micrograms per gram of bone mineral

        2    indicate intense exposure."

        3                 Where did that come from, same source?

        4          A.     Yes, Dr. Specht's reports contain that

        5    verbiage.

        6          Q.     Did you note that when you read the

        7    rough draft of his deposition transcript that he

        8    withdrew those references and said that they were

        9    incorrectly included in his bone scan reports?

       10          A.     I saw that.    I'm not an expert in his

       11    work.    So, I believed his work when he sent me

       12    those reports and I used his reports, and I did see

       13    that he withdrew that when I read his -- when I

       14    read his deposition over the last couple of days.

       15    I don't know exactly when I read it.

       16          Q.     Right.   So, you also withdraw these two

       17    statements, then, since it's based on what he said

       18    and not any independent evaluation of your own,

       19    right?

       20          A.     Yes.   If Dr. Specht has withdrawn that,

       21    I withdraw it because I relied upon him.

       22          Q.     And you talk about "Emir's level of 6.72

       23    micrograms per gram of bone mineral is consistent

       24    with a history of past chronic exposure to blood

      Golkow Litigation Services                                           Page 284
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23745 Filed 07/29/21 Page 44 of 79
               Highly Confidential - William Bithoney, M.D.

        1          Q.      Yeah, why don't we -- let's -- why don't

        2    you answer this question, and we can take a break

        3    and then we'll continue on to 5:00 if that's okay

        4    with you.     I'm getting a little fatigued myself.

        5                  So, why don't you go ahead and answer

        6    that question, and we'll take a break.

        7          A.      Well, first floor apartments have more

        8    access to leaded soil, for instance, when the wind

        9    blows.     So, that's one issue.

       10                  If children are playing in a yard that

       11    doesn't have grass, that results in exposure.          Like

       12    if you have bare surfaces, that results in

       13    increased exposure.

       14                  Lack of parental cleanliness when the

       15    dust and -- dust and soil get into the house can be

       16    a problem.     The way the parents clean the house,

       17    not using the appropriate detergents, et cetera.

       18                  But it's more just the ways you could

       19    imagine that dust would physically get into a home.

       20    It has a nasty way of getting in, as you well know.

       21          MR. ROGERS:    Okay.   So, it's -- before we go

       22    off the record, it's 4:00.       I wouldn't mind

       23    continuing and we'll go to 5:00.        We are definitely

       24    not going to finish.

      Golkow Litigation Services                                           Page 288
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23746 Filed 07/29/21 Page 45 of 79
               Highly Confidential - William Bithoney, M.D.

        1                 If your preference, Doctor, is to stop,

        2    I'm happy to do that.      I do have a hard stop at

        3    5:00.   Whatever you'd like to do.

        4                 I can pretty much guarantee you that the

        5    next round, at least from my perspective, you know,

        6    I can finish way -- you know, definitely before

        7    lunchtime.    But I leave it up to you since we have

        8    to do another day.

        9                 What's your preference?      I don't care.

       10          MR. STERN:    Can I talk to Dr. Bithoney during

       11    the break and then let you know?

       12          MR. ROGERS:    Yeah, that's fine, sure.       That's

       13    fine.

       14          THE VIDEOGRAPHER:     The time is 4:00 p.m., and

       15    we're off the record.

       16                     (WHEREUPON, discussion was had off

       17                       the record and a recess was had

       18                       from 4:00 to 4:05 p.m.)

       19                     (WHEREUPON, at 4:05 p.m. the

       20                       videotaped remote deposition of

       21                       WILLIAM G. BITHONEY, M.D. was

       22                       adjourned, to be reconvened at

       23                       9:00 a.m., on November 17, 2020.)

       24

      Golkow Litigation Services                                           Page 289
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23747 Filed 07/29/21 Page 46 of 79
               Highly Confidential - William Bithoney, M.D.

        1
                   I, CORINNE T. MARUT, C.S.R. No. 84-1968,
        2    Registered Professional Reporter and Certified
             Shorthand Reporter, do hereby certify:
        3               That previous to the commencement of the
             examination of the witness, the witness was duly
        4    sworn to testify the whole truth concerning the
             matters herein;
        5               That the foregoing deposition transcript
             was reported stenographically by me, was thereafter
        6    reduced to typewriting under my personal direction
             and constitutes a true record of the testimony
        7    given and the proceedings had;
                        That the said deposition was taken
        8    before me at the time and place specified;
                        That the reading and signing by the
        9    witness of the deposition transcript was agreed
             upon as stated herein;
       10               That I am not a relative or employee or
             attorney or counsel, nor a relative or employee of
       11    such attorney or counsel for any of the parties
             hereto, nor interested directly or indirectly in
       12    the outcome of this action.
       13
                          __________________________________
       14                 CORINNE T. MARUT, Certified Reporter
       15
                          (The foregoing certification of this
       16    transcript does not apply to any
             reproduction of the same by any means, unless under
       17    the direct control and/or supervision of the
             certifying reporter.)
       18
       19
       20
       21
       22
       23
       24

      Golkow Litigation Services                                           Page 290
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23748 Filed 07/29/21 Page 47 of 79
               Highly Confidential - William Bithoney, M.D.

        1                    INSTRUCTIONS TO WITNESS

        2

        3                   Please read your deposition over

        4    carefully and make any necessary corrections.          You

        5    should state the reason in the appropriate space on

        6    the errata sheet for any corrections that are made.

        7                   After doing so, please sign the errata

        8    sheet and date it.

        9                   You are signing same subject to the

       10    changes you have noted on the errata sheet, which

       11    will be attached to your deposition.

       12                   It is imperative that you return the

       13    original errata sheet to the deposing attorney

       14    within thirty (30) days of receipt of the

       15    deposition transcript by you.       If you fail to do

       16    so, the deposition transcript may be deemed to be

       17    accurate and may be used in court.

       18

       19

       20

       21

       22

       23

       24

      Golkow Litigation Services                                           Page 291
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23749 Filed 07/29/21 Page 48 of 79
               Highly Confidential - William Bithoney, M.D.

        1                  UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
        2                       SOUTHERN DIVISION
        3
        4    -------------------------    )
                                          )      Civil Action No.
        5                                 )      5:16-cv-10444-
             In re: Flint Water Cases     )      JEL-MKM
        6                                 )      (consolidated)
                                          )
        7    -------------------------    )      Hon. Judith E. Levy
                                          )      Mag. Mona K. Majzoub
        8    Elnora Carthan, et al. v.    )
             Governor Rick Snyder, et al. )      Civil Action No.
        9                                 )      5:16-cv-10444-JEL-
             -------------------------    )      MKM
       10
                                     AFFIDAVIT
       11
                        I, WILLIAM BITHONEY, M.D., the
       12    undersigned affiant, being first duly sworn, on
             oath say that the testimony given at my deposition
       13    at the time and place aforesaid is the truth, the
             whole truth, and nothing but the truth, and that I
       14    have read the foregoing transcript consisting of
             Pages 1 to 286 inclusive, and do subscribe and make
       15    oath that the same is a true, correct, and complete
             transcript of my deposition so given as aforesaid,
       16    and includes changes, if any, so made by me.
       17                 FURTHER AFFIANT SAITH NAUGHT.
       18
                                    _____________________________
       19
                                    AFFIANT, WILLIAM BITHONEY, M.D.
       20
       21    SUBSCRIBED AND SWORN TO before me
       22    this     day of       , A.D. 20 .
       23    _____________________________________
       24    Notary Public

      Golkow Litigation Services                                           Page 293
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23750
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 49 of 79


        1                UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

        2                     SOUTHERN DIVISION

        3
        4   -------------------------     )
                                          ) Civil Action No.

        5                                 ) 5:16-cv-10444-
            In re:   Flint Water Cases    ) JEL-MKM

        6                                 ) (consolidated)
                                          )

        7   -------------------------     ) Hon. Judith E. Levy
                                          ) Mag. Mona K. Majzoub

        8   Elnora Carthan, et al. v.     )
            Governor Rick Snyder, et al. ) Civil Action No.

        9                                 ) 5:16-cv-10444-JEL-
            -------------------------     ) MKM

       10
       11                    HIGHLY CONFIDENTIAL

       12                     RESUMPTION OF THE
                       REMOTE VIDEOTAPED DEPOSITION OF

       13                   WILLIAM BITHONEY, M.D.

       14                      November 17, 2020

       15                         VOLUME II

       16
       17               Resumption of the remote videotaped
            deposition of WILLIAM BITHONEY, M.D., conducted at

       18   the location of the witness in Fayetteville,
            Georgia, commencing at 9:04 a.m., on the above

       19   date, before CORINNE T. MARUT, C.S.R. No. 84-1968,
            Registered Professional Reporter, Certified

       20   Realtime Reporter and Notary Public.

       21
       22
       23                 GOLKOW LITIGATION SERVICES
                      877.370.3377 ph | 917.591.5672 fax

       24                       deps@golkow.com




      Golkow Litigation Services                                        Page 295
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23751
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 50 of 79


        1   APPEARANCES:

        2   ON BEHALF OF INDIVIDUAL PLAINTIFFS:

        3         LEVY KONIGSBERG LLP
                  800 3rd Avenue, 11th Floor

        4         New York, New York    10022
                  212-605-6200

        5         BY:   COREY M. STERN, ESQ.
                        cstern@levylaw.com

        6
        7
        8   ON BEHALF OF INDIVIDUAL PLAINTIFFS:

        9         NAPOLI SHKOLNIK PLLC
                  360 Lexington Avenue, 11th Floor

       10         New York, New York    10017
                  212-397-1000

       11         BY:   PATRICK LANCIOTTI, ESQ.
                        PLanciotti@napolilaw.com

       12
       13
       14   ON BEHALF OF VEOLIA NORTH AMERICA, INC.,
            VEOLIA NORTH AMERICA LLC AND

       15   VEOLIA WATER NORTH AMERICAN OPERATING SERVICES:

       16         CAMPBELL, CONROY & O'NEIL, P.C.
                  One Constitution Wharf, Suite 310

       17         Boston, Massachusetts    02129
                  617-241-3029

       18         BY:   DAVID M. ROGERS, ESQ.
                        drogers@campbell-trial-lawyers.com

       19               ALAINA N. DEVINE, ESQ.
                        ADevine@campbell-trial-lawyers.com

       20
       21
       22
       23
       24



      Golkow Litigation Services                                        Page 296
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23752
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 51 of 79


        1   APPEARANCES (Continued):

        2   ON BEHALF OF THE CITY OF FLINT:

        3         BUTZEL LONG

                  41000 Woodward Avenue

        4         Bloomfield Hills, Michigan    48304

                  248-258-1616

        5         BY:   DEBRA A. GEROUX, ESQ.

                        geroux@butzel.com

        6
        7
        8   ON BEHALF OF LOCKWOOD ANDREWS & NEWNAM:

        9         PLUNKETT & COONEY, P.C.

                  325 E. Grand River

       10         City Center, Suite 250

                  East Lansing, Michigan 48823

       11         517-333-6598

                  BY:   PHILIP A. ERICKSON, ESQ.

       12               perickson@plunkettcooney.com

       13
       14
       15
       16
       17   VIDEOTAPED BY:   JEFF SINDIONG

       18
       19   REPORTED BY:   CORINNE T. MARUT, C.S.R. No. 84-1968

       20
       21
       22
       23
       24




      Golkow Litigation Services                                        Page 297
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23753
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 52 of 79


        1                           I N D E X

        2   WILLIAM BITHONEY, M.D. (Day 2)           EXAMINATION

        3          BY MR. ROGERS.................    304
                   BY MR. ERICKSON...............    452

        4          BY MR. ROGERS.................    457

        5
        6
        7                      E X H I B I T S

        8   BITHONEY (DAY 2) DEPOSITION EX.          MARKED FOR ID

        9      A        Document, "Articles Relied            305
                        Upon - See articles cited in

       10               my report"

       11    No. 1      NTP Monograph, "Health Effects        316
                        of Low-Level Lead"

       12
             No. 2      Article, "Elevated Blood Lead         317

       13               Levels in Children Associated
                        With the Flint Drinking Water

       14               Crisis:   A Spatial Analysis of
                        Risk and Public Health Response"

       15
             No. 3      Paper, "In Flint, Schools             319

       16               Overwhelmed by Special Ed.
                        Needs in Aftermath of Lead

       17               Crisis"

       18    No. 4      Document entitled "Early              322
                        results from 174 children

       19               exposed to lead during the
                        water crisis shows 80% of them

       20               will require special education
                        services"

       21
       22
       23
       24



      Golkow Litigation Services                                        Page 298
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23754
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 53 of 79


        1                     E X H I B I T S
        2   BITHONEY (DAY 2) DEPOSITION EX.         MARKED FOR ID
        3    No. 5     Document from ATSDR, June 12,         323
                       2019, "Case Studies in
        4              Environmental Medicine, Lead
                       Toxicity"
        5
             No. 6     Document, January 4, 2012,            325
        6              "Low Level Lead Exposure Harms
                       Children:   A Renewed Call for
        7              Primary Prevention, A Report
                       of the Advisory Committee on
        8              Childhood Lead Poisoning
                       Prevention of the Centers for
        9              Disease Control"
       10    No. 7     Document, "Dangers of a blood         327
                       lead level above 2 and below
       11              10 micrograms per deciliter to
                       both adults and children"
       12
             No. 8     Book chapter referred to in
       13              Exhibit A -
                       ***Not attached or marked as
       14              an exhibit***
       15    No. 9     Article, "Low Level                   329
                       Environmental Lead Exposure
       16              and Children's Intellectual
                       Function:   An International
       17              Pooled Analysis"
       18    No. 10    Document, "Preventing Lead            332
                       Poisoning in Young Children, A
       19              Statement by the Centers for
                       Disease Control and
       20              Prevention," from August 2005
       21    No. 11    Paper by Canfield, et al.,            333
                       "Intellectual Impairment in
       22              Children with Blood Lead
                       Concentrations Below 10
       23              Micrograms Per Deciliter"
       24



      Golkow Litigation Services                                        Page 299
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23755
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 54 of 79


        1                     E X H I B I T S
        2   BITHONEY (DAY 2) DEPOSITION EX.         MARKED FOR ID
        3    No. 12    American Academy of                   335
                       Pediatrics, Policy Statement,
        4              "Lead Exposure in Children:
                       Prevention, Detection, and
        5              Management"
        6    No. 13    Article from the American             335
                       Academy of Pediatrics,
        7              "Prevention of Childhood Lead
                       Toxicity"
        8
             No. 14    Article from Pediatric Annals,        336
        9              "Low Level Lead Exposure and
                       Cognitive Function in Children"
       10
             No. 15    Book chapter referred to in
       11              Exhibit A -
                       ***Not attached or marked as
       12              an exhibit***
       13    No. 16    Book chapter referred to in
                       Exhibit A -
       14              ***Not attached or marked as
                       an exhibit***
       15
             No. 17    Report on the Environment, EPA        345
       16              government report, "Blood Lead"
       17    No. 18    Article, "Blood Lead Levels in        345
                       Children Aged 1 through 5 in
       18              the United States, 1999
                       through 2010"
       19
             No. 19    Document entitled "Lead               349
       20              exposure in children:    a guide
                       to U.S. standards"
       21
             No. 20    Mlive.com report referred to
       22              in Exhibit A -
                       ***Not attached or marked as
       23              an exhibit***
       24



      Golkow Litigation Services                                        Page 300
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23756
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 55 of 79


        1                     E X H I B I T S
        2   BITHONEY (DAY 2) DEPOSITION EX.         MARKED FOR ID
        3    No. 21    Article entitled "Use of a            352
                       Cumulative Exposure Index to
        4              Estimate the Impact of Tap
                       Water Lead Concentration on
        5              Blood Lead Levels in 1- to
                       5-Year-Old Children (Montreal,
        6              Canada)"
        7    No. 22    Document from the Centers for         354
                       Disease Control, "Lead in
        8              Drinking Water and Human Blood
                       Lead Levels in the United States."
        9
             No. 23    Document from the Centers for         355
       10              Disease Control, "Lead in
                       Drinking Water and Human Blood
       11              Lead Levels in the
                       United States" -
       12              ***Duplicate of Exhibit 22***
       13    No. 24    Article in New England Journal        355
                       of Medicine, "Lead
       14              Contamination in Flint-An
                       Abject Failure to Protect
       15              Public Health"
       16    No. 25    Duplicate of Exhibit 2 -
                       ***Not marked or attached as a
       17              separate Exhibit 25***
       18    No. 26    Document, "Report on the              356
                       Environment" from the EPA,
       19              "Blood Lead" -
                       ***Duplicate of Exhibit 17***
       20
             No. 27    Paper entitled "The decrease          357
       21              in population bone lead levels
                       in Canada between 1993 and
       22              2010 as assessed by in vivo
                       XRF," by McNeill
       23
       24



      Golkow Litigation Services                                        Page 301
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23757
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 56 of 79


        1                     E X H I B I T S
        2   BITHONEY (DAY 2) DEPOSITION EX.          MARKED FOR ID
        3    No. 28    Paper by Nie, et al., "Blood           359
                       lead levels and cumulative
        4              blood lead index (CBLI) as
                       predictors of late
        5              neurodevelopment in
                       lead-poisoned children"
        6
             No. 29    Article by O'Flaherty,                 362
        7              "Physiologically based models
                       for bone-seeking elements V.
        8              Lead absorption and
                       disposition in childhood"
        9
             No. 30    Annals of the ICRP from                366
       10              November 2, 1995, "Basic
                       Anatomical and Physiological
       11              Data for Use in Radiological
                       Protection:   The Skeleton"
       12
             No. 31    Paper by Specht, et al., "XRF          376
       13              measured bone lead as a
                       biomarker for lead exposure
       14              and toxicity among children
                       diagnosed with lead poisoning"
       15
             No.       Article by Specht, et al.,             391
       16    31-A      "Childhood lead biokinetics
                       and associations with age
       17              among a group of lead poisoned
                       children in China"
       18
             No. 32    Paper by Bruccoleri and Woolf,         377
       19              "Puberty and resultant
                       increased bone turnover as a
       20              possible etiology of an
                       increased lead concentration
       21              in a pre-adolescent girl"
       22
       23
       24



      Golkow Litigation Services                                        Page 302
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23758
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 57 of 79


        1                     E X H I B I T S

        2   BITHONEY (DAY 2) DEPOSITION EX.         MARKED FOR ID

        3    No. 33    Paper by O'Flaherty, et al.,          378

                       "Dependence of apparent blood

        4              lead half-life on the length

                       of previous lead exposure in

        5              humans"

        6    No. 34    Paper by Hauptman, Bruccoleri         383

                       and Woolf, "An Update on

        7              Childhood Lead Poisoning"

        8    No. 35    Geo-mapping report                    405

        9    No. 36    Paper by Hanna-Attisha, et            426

                       al., "Umbilical Cord Blood

       10              Lead Level Disparities Between

                       Flint and Detroit"

       11
             No. 37    e-mail from Corey Stern to            445

       12              David Rogers and Patrick

                       Lanciotti including ATSDR link

       13              to references

       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24



      Golkow Litigation Services                                        Page 303
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23759
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 58 of 79


        1        THE VIDEOGRAPHER:    We are now on the record.


        2              My name is Jeff Sindiong.     I am a


        3   videographer for Golkow Litigation Services.


        4              Today's date is November 17, 2020, and


        5   the time on the screen is 9:04.


        6              This is the continuation of the


        7   deposition of Dr. William Bithoney, who I remind is


        8   still under oath.


        9              This is for the Flint Water Cases.


       10              All parties to this deposition are


       11   appearing remotely.


       12              Counsel will be noted on stenographic


       13   record.


       14              Our Court Reporter is Corinne Marut.


       15              And you may now continue.


       16        MR. ROGERS:    Thanks, Jeff.


       17                 WILLIAM BITHONEY, M.D.,


       18   called as a witness herein, having been previously


       19   duly sworn and having testified, was examined and


       20   testified further as follows:


       21                    EXAMINATION (Resumed)


       22   BY MR. ROGERS:


       23        Q.    Good morning, Dr. Bithoney.     We talked


       24   for a little bit off the record; and as I said, I




      Golkow Litigation Services                                        Page 304
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23760
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 59 of 79


        1   am optimistic that we'll finish by lunch today,


        2   around 1:00.


        3                I wanted to start by marking as an


        4   exhibit, and just because of the sequencing I'm


        5   going to mark this, Corey Marut, as Exhibit A, the


        6   list of references that you had provided to us


        7   before your last deposition.


        8                So, you had mentioned that you don't


        9   have that, when we were off the record, you don't


       10   have it with you.      So, I'll go ahead and show it to


       11   you, and we'll just identify it first and start


       12   with that.


       13                So, my screen should be shared with you


       14   now, Doctor.


       15        MR. ROGERS:      This will be, Corey, Exhibit A.


       16                    (WHEREUPON, Bithoney Deposition


       17                     Exhibit A was marked for


       18                     identification:    Document,


       19                     "Articles Relied Upon - See


       20                     articles cited in my report.")


       21   BY MR. ROGERS:


       22        Q.      Can you see this?


       23        A.      I can.


       24        Q.      Okay.    You can see what I did here is I




      Golkow Litigation Services                                        Page 305
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23761
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 60 of 79


        1   being placed into the bones, what happens is that


        2   calcium -- I'm sorry -- when calcium is being


        3   placed into the bones to help the child grow, it


        4   pushes lead out of the bones and that results in a


        5   decreased half-life of lead in the bones of


        6   children who are growing, while with adults who


        7   aren't growing they're not having calcium going


        8   into their bones and pushing lead out.


        9               So, the half-life in adults is


       10   significantly longer than the half-life in children


       11   of lead in the bones.


       12        Q.     Is there any other scientific paper or


       13   literature that you rely upon for that opinion that


       14   you hold about the half-life of lead in the bones


       15   of children besides this paper here?


       16        A.     Well, we talked about this the last


       17   time.   Hold on, please.


       18        Q.     Well, you did mention, yeah, that the


       19   last time and earlier in the deposition today you


       20   said.   "Would you like me -- I have that here,


       21   would you like me to show it to you," I think.


       22   Would you go ahead and do that.


       23        A.     I will.


       24        Q.     Thank you.   I'm interested in any other




      Golkow Litigation Services                                        Page 370
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23762
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 61 of 79


        1   to review it with you now, the information is that


        2   Emir Sherrod had a bone scan done on August 24,


        3   2019, that was measured at 6.2 micrograms per gram.


        4              Do you recall that?


        5        A.    Can you tell me what page of my report


        6   you're reading from?


        7        Q.    5.


        8        A.    6.72 micrograms per gram of bone, yes, I


        9   see it.


       10        Q.    So what --


       11        MR. ERICKSON:   Let the record reflect that


       12   that report is Exhibit 5.


       13        MR. ROGERS:   Thanks, Phil.


       14   BY MR. ROGERS:


       15        Q.    And, so, what -- using your two-year


       16   half-life of blood -- I'm sorry -- bone lead, if


       17   you were to use that number and extrapolate


       18   backwards in time, you would basically multiply


       19   6.72 times 4 if you were trying to get the estimate


       20   for how much it would have been four years prior to


       21   that in order to do that.    Am I right?


       22        A.    That's correct.


       23        Q.    And if you were trying to figure out how


       24   much bone would be -- sorry -- how much lead would




      Golkow Litigation Services                                        Page 386
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23763
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 62 of 79


        1   be in the bone two years prior to that, you'd


        2   multiply the 6.72 times 2 essentially, right?


        3        A.      Yes.


        4        Q.      Okay.    So, then four years -- if you


        5   multiply 6.72 times 4, you get 26.9.      And you had


        6   done a calculation like that sort of in your head


        7   the last time we were together when I was asking


        8   you questions to for -- in support of your


        9   statement that as of four years before August 2019,


       10   Emir Sherrod's bone lead would have been


       11   approximately 26.9 or 27 micrograms per gram in his


       12   bone, right?


       13        A.      Based on the half-life, yes.


       14        Q.      Is that -- that is still your opinion


       15   today as well, right?


       16        A.      It is.


       17        Q.      Now, I also asked you some questions


       18   about your opinions as to why, if that is true,


       19   that Emir Sherrod would have had -- let's call it


       20   27 because it's 26.9 -- approximately 27 micrograms


       21   per gram of lead in his -- in his bone, in this


       22   case his tibia bone, why he also would not have had


       23   elevated blood lead levels at approximately the


       24   same time?




      Golkow Litigation Services                                        Page 387
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23764
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 63 of 79


        1        A.      The fact remains that the lead is in his


        2   bones.    That's the fact.


        3        Q.      So, are you saying that at the time that


        4   Emir Sherrod's blood lead level was measured at


        5   less than 3.3 on February 16, 2016, that he also


        6   had a bone lead level of approximately, you know,


        7   25 or 26 micrograms per gram, the reason that his


        8   blood lead level also did not show on the testing


        9   an elevated amount greater than 3.3 is because it


       10   was an acute exposure as opposed to chronic?


       11        MR. STERN:    Object to form and foundation.


       12   BY THE WITNESS:


       13        A.      The lead is in the child's bones.    I


       14   have no reason to suspect there's any other cause


       15   of this.    I have no proof that there's another


       16   cause for this.


       17                So, knowing that he was exposed,


       18   clinically that's my opinion, that it was the lead


       19   from the water.


       20   BY MR. ROGERS:


       21        Q.      I know, but why doesn't he also have an


       22   elevated blood lead level at that time?


       23        A.      Because he has acute exposures at low


       24   levels.    The lead is dropping down rapidly.    We've




      Golkow Litigation Services                                        Page 397
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23765
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 64 of 79


        1   relied on it for that purpose?


        2        A.     Me, yes, because this was done by a


        3   graduate student now who is very familiar with


        4   computer -- computer mapping and things like that.


        5   She has no special expertise in lead poisoning.


        6        Q.     I see.


        7        A.     Doing it at my direction.    I didn't do


        8   the geomapping.


        9        Q.     I see.    You reminded me of that.


       10               So, this document is actually a document


       11   that a graduate student who works with you did for


       12   you, is that right?


       13        A.     Yes.


       14        Q.     So, this was not a lawyer-created


       15   document, right?


       16        A.     No, no.    I -- well, I can't say that I


       17   did it.   The graduate student did it.    I was making


       18   a diligent attempt to understand sources of lead in


       19   the community.     We also looked at the age of


       20   housing block by block in Genesee or in Flint.


       21        Q.     Yep.


       22        A.     Based on where those children lived.


       23        Q.     I gotcha.


       24        A.     I was trying to find if there was




      Golkow Litigation Services                                        Page 408
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23766
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 65 of 79


        1        Q.      Is it based on this information Item 1


        2   through 3?


        3        A.      Not really, no.


        4        Q.      The fact is that you don't know what the


        5   water lead levels were for any of the houses in


        6   any -- of -- in any of the houses that any of these


        7   four bellwethers lived in, correct?


        8        A.      I do not.   I do not have that data for


        9   any particular bellwether case.     I don't have -- I


       10   did not see water drawn from their faucet or shower


       11   or toilet or kitchen sink or bathroom sink.     I


       12   don't -- I didn't have measures of the water at


       13   their individual homes, you are correct.


       14        Q.      And you also don't have any information


       15   about what the actual composition of any of the


       16   service lines were in any of the houses in which


       17   the bellwether Plaintiffs lived, correct?


       18        A.      It doesn't matter to me at all.   These


       19   kids are going all around Flint.     They're going to


       20   school.   They're going to grandmother's house.


       21   They're going to their aunt's house.     We know that


       22   many of the service lines were polluted and


       23   contaminated and they fed multiple other -- other


       24   homes.




      Golkow Litigation Services                                        Page 424
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23767
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 66 of 79


        1              So, a service line could be contaminated


        2   and yet the pipe to the child's home might not be


        3   contaminated and yet the service line, the larger


        4   line, before it spreads out into multiple fingers


        5   going to multiple homes, could be contaminated in


        6   yet the home -- so, even though we don't have a


        7   measure from the child's kitchen sink, we know that


        8   the water in Flint was lead contaminated.


        9        Q.    Doctor, my question simply is:   You have


       10   no information and do not know what the lead --


       11   what the service lines were that serviced the four


       12   bellwether children's homes, what the composition


       13   of those lines were, correct?


       14        MR. STERN:   Objection; asked and answered,


       15   compound question.


       16   BY THE WITNESS:


       17        A.    When you say "the service line," if


       18   you're meaning the line directly to their home,


       19   directly to their kitchen sink, I don't have that


       20   data at that low level of water.


       21   BY MR. ROGERS:


       22        Q.    Yeah, I do.   I mean the -- when I say


       23   "service lines," I mean the service lines that go


       24   into their homes from the other pipes.




      Golkow Litigation Services                                        Page 425
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23768
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 67 of 79


        1        A.     Okay.


        2        MR. STERN:     What's the purpose of the break?


        3        MR. ROGERS:     Bathroom.


        4        THE VIDEOGRAPHER:     All right.   We are now


        5   going off record.     The time is 11:35.


        6                    (WHEREUPON, a recess was had


        7                     from 11:35 to 11:39 a.m.)


        8        THE VIDEOGRAPHER:     We are now back on the


        9   record.   The time is 11:39.     You may continue.


       10        MR. ROGERS:     Thanks, Jeff.


       11   BY MR. ROGERS:


       12        Q.     Doctor, on the third paragraph from the


       13   bottom on page 8 of your report for Emir Sherrod,


       14   the last sentence, which reads, "A child who


       15   ingests one liter of water per day (the rough


       16   equivalent of four 8-ounce glasses per day) with a


       17   lead concentration of 10 parts per billion will


       18   therefore ingest 10 micrograms of lead per day."


       19               Do you see that?


       20        A.     You're talking about the last sentence


       21   in the third paragraph.     Yes, I do see it now.


       22        Q.     That number there, the estimate of the


       23   lead concentration of 10 parts per billion, where


       24   does that come from?




      Golkow Litigation Services                                        Page 432
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23769
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 68 of 79


        1        A.    It's a measure -- I mean, some of the


        2   lead in the water was -- it's an exemplar.


        3        Q.    Gotcha.


        4        A.    Some of it was 15 parts per billion.


        5   Some of it was 2,000 parts per billion measured at


        6   the home of LeeAnne Walters, many thousands.   I


        7   don't remember exactly.


        8        Q.    I get you.   So it's just --


        9        A.    -- 10.


       10        Q.    It's just an exemplar.   It's just an


       11   exemplar to demonstrate a point that you're making,


       12   right?


       13        A.    Yes.


       14        Q.    Is that also true with the next full


       15   paragraph where it says, "If that child is exposed


       16   to this level of lead daily for three months, the


       17   child will ingest 900 micrograms of lead in total"?


       18   That's just another exemplar, it's not based on any


       19   specific thing having to do with these bellwethers,


       20   right?


       21        A.    Correct.


       22        Q.    Next page, 9, third paragraph, the first


       23   sentence, "Depending on these variables, the CDC


       24   reports that children may absorb between 50% and




      Golkow Litigation Services                                        Page 433
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23770
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 69 of 79


        1   100% of the lead they drink."


        2               What CDC reports are you referring to


        3   there?


        4          A.   Well, I don't have it right in front of


        5   me, but it's one of the reports that I supplied to


        6   you.


        7          Q.   In the list of references that we just


        8   went through?


        9          A.   I believe so.   In the EPA Report on the


       10   Environment also.    I'm not sure.   I'm not sure just


       11   which paper.    We talked about so many hundreds of


       12   papers.


       13          Q.   Let me try to --


       14          A.   Go ahead.


       15          Q.   Let me try to help you.


       16               There is a reference to a CDC paper in


       17   the ATSDR just above that sentence.     Is that it?


       18          A.   I don't believe so.


       19               Oh, wait.


       20               "According to the agency, the percentage


       21   of Pb that children absorb varies based on the


       22   above variables."


       23               Yes, the ATSDTR would do that.    And the


       24   ATSD -- the confusion I'm having is that the ATSDTR




      Golkow Litigation Services                                        Page 434
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23771
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 70 of 79


        1   suffered the negative cognitive complications


        2   described by Dr. Krishnan as being caused by lead


        3   exposure."


        4                Since you don't list them here, you


        5   again are relying upon or defer to Dr. Krishnan as


        6   to the actual negative cognitive complications


        7   experienced by Emir Sherrod, right?


        8        A.      Yes, sir.


        9        Q.      Then you say in the next paragraph, last


       10   sentence, "Thus, it is also my opinion that as Emir


       11   ages, he will fall further behind his peers as he


       12   is confronted in school with more complex


       13   intellectual and academic challenges."


       14                What's the basis for that opinion?


       15        A.      Well, it's discussed below.   The


       16   theories of Maureen Dennis who is a psychologist,


       17   and we described the lag effect.


       18                It's very typical not only in the


       19   literature but also in my own experience that


       20   children can easily -- children who are lead


       21   poisoned may easily learn to read, but when they


       22   read -- reach the 5th grade, they'll have trouble


       23   reading to learn, to understand the words that


       24   they're reading, that kind of lag effect.




      Golkow Litigation Services                                        Page 439
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23772
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 71 of 79


        1                Also, in the 5th grade or so children


        2   who are -- may all of a sudden fall behind their


        3   peers because they have other deficits such as


        4   so-called executive functioning deficits where they


        5   can't organize their thoughts, they can't


        6   prioritize their thoughts or what the teacher is


        7   saying.   They choose inappropriate behaviors at


        8   inappropriate times and the like.


        9                Everything that's subsumed under the


       10   term "executive functioning."    I'm trying to keep


       11   it brief.


       12        Q.      Would you turn to page 14, the last


       13   paragraph.


       14                "Further, it is my opinion that Emir has


       15   a higher likelihood of experiencing several medical


       16   illnesses associated with early lead intoxication


       17   referenced above.    Such illnesses include


       18   cardiovascular disease, hypertension, renal disease


       19   and neurologic deficits such as essential tremor."


       20                My question is from what to what,


       21   meaning what higher likelihood of experiencing


       22   these problems?


       23        A.      Asking for a numerical number?


       24        Q.      Yeah.




      Golkow Litigation Services                                        Page 440
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23773
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 72 of 79


        1   suffered the negative cognitive complications


        2   described by Dr. Krishnan as being caused by lead


        3   exposure."


        4                Since you don't list them here, you


        5   again are relying upon or defer to Dr. Krishnan as


        6   to the actual negative cognitive complications


        7   experienced by Emir Sherrod, right?


        8        A.      Yes, sir.


        9        Q.      Then you say in the next paragraph, last


       10   sentence, "Thus, it is also my opinion that as Emir


       11   ages, he will fall further behind his peers as he


       12   is confronted in school with more complex


       13   intellectual and academic challenges."


       14                What's the basis for that opinion?


       15        A.      Well, it's discussed below.   The


       16   theories of Maureen Dennis who is a psychologist,


       17   and we described the lag effect.


       18                It's very typical not only in the


       19   literature but also in my own experience that


       20   children can easily -- children who are lead


       21   poisoned may easily learn to read, but when they


       22   read -- reach the 5th grade, they'll have trouble


       23   reading to learn, to understand the words that


       24   they're reading, that kind of lag effect.




      Golkow Litigation Services                                        Page 439
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23774
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 73 of 79


        1                Also, in the 5th grade or so children


        2   who are -- may all of a sudden fall behind their


        3   peers because they have other deficits such as


        4   so-called executive functioning deficits where they


        5   can't organize their thoughts, they can't


        6   prioritize their thoughts or what the teacher is


        7   saying.   They choose inappropriate behaviors at


        8   inappropriate times and the like.


        9                Everything that's subsumed under the


       10   term "executive functioning."    I'm trying to keep


       11   it brief.


       12        Q.      Would you turn to page 14, the last


       13   paragraph.


       14                "Further, it is my opinion that Emir has


       15   a higher likelihood of experiencing several medical


       16   illnesses associated with early lead intoxication


       17   referenced above.    Such illnesses include


       18   cardiovascular disease, hypertension, renal disease


       19   and neurologic deficits such as essential tremor."


       20                My question is from what to what,


       21   meaning what higher likelihood of experiencing


       22   these problems?


       23        A.      Asking for a numerical number?


       24        Q.      Yeah.




      Golkow Litigation Services                                        Page 440
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23775
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 74 of 79


        1   else.   I don't know if Corey will send it to me


        2   later, but that may be included but I haven't seen


        3   it as yet.


        4        Q.      Paragraph 12, you've -- and for


        5   paragraphs basically 12 through 16, you provided to


        6   me either as cited in your report or as cited in


        7   that list of 35 scientific papers or the several


        8   that you told me about that you looked at before


        9   your last deposition, all of the books or treatises


       10   or scientific literature or articles that you


       11   relied upon for the opinions that you have in the


       12   case concerning these four bellwethers, right?


       13        A.      Well, I did follow literature for 40


       14   years, but I think there's a good summary and


       15   hundreds of articles presented that I did rely on.


       16   But, so, the answer is yes, I did provide you what


       17   I could.


       18        Q.      You didn't have any written


       19   correspondence or e-mail correspondence with any of


       20   the other bellwether experts in the case, did you,


       21   which is requested in paragraph 23?


       22        A.      Nothing about the bellwethers at all.


       23        MR. ROGERS:    Okay.   I think that does it.


       24   Thanks again.    I am finished with your deposition,




      Golkow Litigation Services                                        Page 460
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23776
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 75 of 79


        1   Dr. Bithoney.   It's been a pleasure, sir.


        2        THE WITNESS:   Thank you.


        3        THE VIDEOGRAPHER:    All right.   If there is


        4   nothing else, this concludes the deposition of


        5   Dr. William Bithoney.    The time is 12:15, and we


        6   are now off record.


        7                (Time Noted:    12:16 p.m.)


        8              FURTHER DEPONENT SAITH NAUGHT.


        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24




      Golkow Litigation Services                                        Page 461
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23777
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 76 of 79


        1
                  I, CORINNE T. MARUT, C.S.R. No. 84-1968,
        2   Registered Professional Reporter and Certified
            Shorthand Reporter, do hereby certify:
        3              That previous to the commencement of the
            examination of the witness, the witness was duly
        4   sworn to testify the whole truth concerning the
            matters herein;
        5              That the foregoing deposition transcript
            was reported stenographically by me, was thereafter
        6   reduced to typewriting under my personal direction
            and constitutes a true record of the testimony
        7   given and the proceedings had;
                       That the said deposition was taken
        8   before me at the time and place specified;
                       That the reading and signing by the
        9   witness of the deposition transcript was agreed
            upon as stated herein;
       10              That I am not a relative or employee or
            attorney or counsel, nor a relative or employee of
       11   such attorney or counsel for any of the parties
            hereto, nor interested directly or indirectly in
       12   the outcome of this action.
       13
                       __________________________________
       14              CORINNE T. MARUT, Certified Reporter
       15
                         (The foregoing certification of this
       16   transcript does not apply to any
            reproduction of the same by any means, unless under
       17   the direct control and/or supervision of the
            certifying reporter.)
       18
       19
       20
       21
       22
       23
       24



      Golkow Litigation Services                                        Page 462
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23778
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 77 of 79


        1                 INSTRUCTIONS TO WITNESS


        2

        3                Please read your deposition over


        4   carefully and make any necessary corrections.    You


        5   should state the reason in the appropriate space on


        6   the errata sheet for any corrections that are made.


        7                After doing so, please sign the errata


        8   sheet and date it.


        9                You are signing same subject to the


       10   changes you have noted on the errata sheet, which


       11   will be attached to your deposition.


       12                It is imperative that you return the


       13   original errata sheet to the deposing attorney


       14   within thirty (30) days of receipt of the


       15   deposition transcript by you.   If you fail to do


       16   so, the deposition transcript may be deemed to be


       17   accurate and may be used in court.


       18

       19

       20

       21

       22

       23

       24




      Golkow Litigation Services                                        Page 463
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23779
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 78 of 79


        1                        -    -   -   -   -   -

                                     E R R A T A

        2                        -    -   -   -   -   -

        3

        4   PAGE   LINE    CHANGE

        5   ____   ____    ____________________________

        6                 REASON:    ____________________________

        7   ____   ____    ____________________________

        8                 REASON:    ____________________________

        9   ____   ____    ____________________________

       10                 REASON:    ____________________________

       11   ____   ____    ____________________________

       12                 REASON:    ____________________________

       13   ____   ____    ____________________________

       14                 REASON:    ____________________________

       15   ____   ____    ____________________________

       16                 REASON:    ____________________________

       17   ____   ____    ____________________________

       18                 REASON:    ____________________________

       19   ____   ____    ____________________________

       20                 REASON:    ____________________________

       21   ____   ____    ____________________________

       22                 REASON:    ____________________________

       23   ____   ____    ____________________________

       24                 REASON:    ____________________________




      Golkow Litigation Services                                        Page 464
Case 5:17-cv-10164-JEL-MKM ECF No. 369-8, PageID.23780
                Highly Confidential       - William Filed 07/29/21 M.D.
                                                       Bithoney,   Page 79 of 79


        1                UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
        2                      SOUTHERN DIVISION
        3
        4   -------------------------      )
                                           ) Civil Action No.
        5                                  ) 5:16-cv-10444-
            In re:   Flint Water Cases     ) JEL-MKM
        6                                  ) (consolidated)
                                           )
        7   -------------------------      ) Hon. Judith E. Levy
                                           ) Mag. Mona K. Majzoub
        8   Elnora Carthan, et al. v.      )
            Governor Rick Snyder, et al. ) Civil Action No.
        9                                  ) 5:16-cv-10444-JEL-
            -------------------------      ) MKM
       10
                       HIGHLY CONFIDENTIAL - RESTRICTED
       11                           AFFIDAVIT
       12          I, WILLIAM BITHONEY, M.D., the undersigned
            affiant, being first duly sworn, on oath say that
       13   the testimony given at my deposition at the time
            and place aforesaid is the truth, the whole truth,
       14   and nothing but the truth, and that I have read the
            foregoing transcript consisting of Pages 295 to 466
       15   inclusive, and do subscribe and make oath that the
            same is a true, correct, and complete transcript of
       16   my deposition so given as aforesaid, and includes
            changes, if any, so made by me.
       17
                          FURTHER AFFIANT SAITH NAUGHT.
       18
       19                         _____________________________
       20                         AFFIANT, WILLIAM BITHONEY, M.D.
       21
            SUBSCRIBED AND SWORN TO before me
       22   this      day of        , A.D. 20 .
       23   _____________________________________
            Notary Public
       24



      Golkow Litigation Services                                        Page 465
